Citation Nr: 1731559	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-03 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gynecomastia. 

2.  Entitlement to service connection for a pituitary gland disability.

3.  Entitlement to service connection for a gastrointestinal disability.

4.  Entitlement to service connection for a sleep disorder, to include as due to the service-connected mental disabilities.

5.  Entitlement to service connection for loss of teeth for compensation purposes. 

6.  Entitlement to a rating in excess of 30 percent for the service-connected posttraumatic headaches associated with traumatic brain injury.

7.  Entitlement to a rating in excess of 10 percent for the service-connected visual field defect of the left eye associated with traumatic brain injury.

8.  Entitlement to a rating in excess of 10 percent for service-connected lumbago.

9.  Entitlement to a rating in excess of 10 percent for service-connected left knee strain.

10.  Entitlement to a rating in excess of 10 percent for service-connected right knee strain. 

11.  Entitlement to a compensable rating for service-connected scars of the left elbow and bilateral knees.

12.  Entitlement to an earlier effective date than June 1, 2010, for service connection for traumatic brain injury residuals with cognitive decline (TBI residuals). 

13.  Entitlement to an earlier effective date than June 1, 2010, for service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.

14.  Entitlement to an earlier effective date than June 1, 2010, for service connection for posttraumatic headaches associated with traumatic brain injury.

15. Entitlement to an earlier effective date than June 1, 2010, for service connection for tinnitus associated with traumatic brain injury. 

16.  Entitlement to an earlier effective date than June 1, 2010, for service connection for bitemporal visual field defect of the left eye associated with traumatic brain injury (left eye disability).  

17.  Entitlement to an earlier effective date than February 28, 2011, for service connection for erectile dysfunction as secondary to the service-connected traumatic brain injury residuals (ED).

18.  Entitlement to an earlier effective date than February 28, 2011, for entitlement to special monthly compensation (SMC) based on loss of use of a creative organ. 

19.  Entitlement to an earlier effective date than June 1, 2010, for Dependents' Educational Assistance (DEA) under 38 U.S.C.A., Chapter 35. 

20.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2010.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to May 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2009, October 2010, February 2013, and May 2013, rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran expressed disagreement with the decisions included in the May 2013 rating decision in a statement by his representative in July 2013.  This notice of disagreement (NOD) included the issues of entitlement to an increased evaluation for TBI residuals with cognitive decline and an increased evaluation for PTSD with MDD.  However, prior to issuance of a statement of the case and the Veteran filing a substantive appeal, the Veteran's representative requested to withdraw the Veteran's disagreement with regard to these two issues in an October 2014 statement.  The Board finds this to be an explicit and unambiguous withdrawal of the claims and therefore these claims are not before the Board.  

The Board further notes that while the issues of entitlement to increased ratings for tinnitus, erectile dysfunction, and left elbow strain were additional issues certified for current appellate review, these matters were never the subject of a notice of disagreement, especially those that specifically expressed disagreement with the rating decisions that granted service connection for these disabilities in February and May 2013, and the Board will therefore not assume jurisdiction over these claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for gynecomastia, a pituitary gland disability, a gastrointestinal disability, a sleep disorder, to include as due to the service-connected mental disabilities, and loss of teeth for compensation purposes, and increased ratings for service-connected posttraumatic headaches associated with traumatic brain injury, left eye disability, lumbago, left knee strain, right knee strain, and scars of the left elbow and bilateral knees, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for residuals of injuries sustained due to an in-service motor vehicle accident, to include a mental disorder, that was received by the RO on July 8, 2010.

2.  A May 2013 rating decision granted service connection for TBI residuals, PTSD, posttraumatic headaches, tinnitus, a left eye disability, and DEA, and assigned an effective date of June 1, 2010.  The May 2013 rating decision also granted service connection for ED and SMC based on loss of use of a creative organ with an effective date of February 28, 2011. 

3.  No formal or informal claim for service connection for residuals of injuries sustained due to an in-service motor vehicle accident was received prior to June 1, 2010.

4.  No formal or informal claim for service connection for ED or SMC based on loss of use of a creative organ was received prior to February 28, 2011.  

5.  Prior to June 1, 2010, the Veteran was not in receipt of service connection for a permanent and total disability. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 1, 2010, for the award of service connection for TBI residuals have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2016).

2.  The criteria for an effective date prior to June 1, 2010, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2016).

3.  The criteria for an effective date prior to June 1, 2010, for the award of service connection for posttraumatic headaches have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2016).

4.  The criteria for an effective date prior to June 1, 2010, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2016).

5.  The criteria for an effective date prior to June 1, 2010, for the award of service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2016).

6.  The criteria for an effective date prior to February 28, 2011, for the award of service connection for ED have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2016).

7.  The criteria for an effective date earlier than February 28, 2011, for the award of SMC due to loss of creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400, 3.350(a) (2016). 

8.  The criteria for an effective date of June 1, 2010, for the award of DEA under 38 U.S.C.A., Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 5110 (West 2014); 38 C.F.R. §§ 3.400, 21.3020, 21.3021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the appeals for earlier effective dates, resolution of these issues turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  The Board finds that these claims turn solely on the facts submitted to VA and records from the Social Security Administration (SSA) hold no relevance to these issues.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  Therefore the Board can decide these claims without waiting for the procurement of SSA records as is necessary with the claims discussed further in the REMAND section below.  Further, as the effective date issues decided herein turn on a matter of law, further assistance, such as the further procurement of treatment records or VA examinations, would not assist the Veteran with the appealed issues.  Consequently, no further notice or development under the VCAA is warranted with respect to these issues.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  See Norris v. West, 12 Vet. App. 413, 417 (1999) (VA regulations provide that an informal claim for an increased disability rating "will be initiated by a report of examination or hospitalization for previously established service-connected disabilities").

As awards of secondary service connection are not awards of increased compensation within the meaning of 38 U.S.C.A. § 5110, the effective date can be no earlier than the filing date of the claim for service connection on a secondary basis.  See Ellington v. Nicholson, 22Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hyp0ertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom. Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).

With respect to the effective dates of awards of SMC, the Board notes that claims for SMC are by definition a type of increased (i.e., "special") compensation.  Thus, claims for earlier effective dates for SMC are treated analogously to claims for earlier effective dates for increased ratings.

In general, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a).  An exception to this rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date otherwise, date of receipt of the claim."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

TBI Residuals

The Veteran seeks an effective date earlier than June 1, 2010, for the grant of service connection for TBI residuals.  He has not put forth any specific contentions as to why he is entitled to an earlier effective date.  Following a review of the record, the Board finds that an earlier effective date is not warranted. 

As noted above, the Veteran must describe the nature of the disability he is seeking benefits for, such as by describing a body part or symptom of the disability.  Brokowski, 23 Vet. App. at 86-87.  In a July 2008 statement, the Veteran described his in-service accident that later led to a grant of service-connection for TBI residuals.  However, he only generally described an injury to his "head" and stated he had been knocked unconscious.  He did not allege a brain injury or describe current symptoms that would have put the RO on notice that the Veteran wished to claim service connection for these symptoms.  

Instead, the Veteran's first mention of a brain injury came in a document that the Veteran signed on May 23, 2010.  However, the RO date stamp on this document indicates it was received by the RO in July 2010.  There is no evidence of a formal or informal claim for entitlement to service connection for TBI residuals received by the RO prior to this claim in July 2010.  In the May 2013 rating decision granting the Veteran's claim for entitlement to service connection for TBI residuals, the RO assigned the effective date of June 1, 2010 based on the date the Veteran's claim was received.  The Board finds no evidence of a claim received by VA on June 1, 2010.  However, as this inconsistency benefits the Veteran, any error on the part of the RO is not prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

Based on this record, no effective date earlier than June 1, 2010, is warranted for service connection of the Veteran's TBI residuals.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

PTSD

The Veteran seeks an effective date earlier than June 1, 2010, for the grant of service connection for PTSD.  He has not put forth any specific contentions as to why he is entitled to an earlier effective date.  Following a review of the record, the Board finds that an earlier effective date is not warranted. 

As noted above, the Veteran must describe the nature of the disability he is seeking benefits for, such as by describing a body part or symptom of the disability.  Brokowski, 23 Vet. App. at 86-87.  In a July 2008 statement, the Veteran described his in-service accident that later led to a grant of service-connection for PTSD.  However, he only generally described an injury to his "head" and stated he had been knocked unconscious.  He did not allege PTSD or another mental disorder and did not describe current symptoms that would have put the RO on notice that the Veteran wished to claim service connection for these symptoms.  

Instead, the Veteran's first mention of mental disorder came in a document that the Veteran signed on May 23, 2010.  However, the RO date stamp on this document indicates it was received by the RO in July 2010.  There is no evidence of a formal or informal claim for entitlement to service connection for PTSD received by the RO prior to this claim in July 2010.  In the May 2013 rating decision granting the Veteran's claim for entitlement to service connection for PTSD, the RO assigned the effective date of June 1, 2010 based on the date the Veteran's claim was received.  The Board finds no evidence of a claim received by VA on June 1, 2010.  However, as this inconsistency benefits the Veteran, any error on the part of the RO is not prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

Based on this record, no effective date earlier than June 1, 2010, is warranted for service connection of the Veteran's PTSD.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Posttraumatic Headaches

The Veteran seeks an effective date earlier than June 1, 2010, for the grant of service connection for posttraumatic headaches.  He has not put forth any specific contentions as to why he is entitled to an earlier effective date.  Following a review of the record, the Board finds that an effective date earlier than June 1, 2010, is not warranted. 

As noted above, the Veteran must describe the nature of the disability he is seeking benefits for, such as by describing a body part or symptom of the disability.  Brokowski, 23 Vet. App. at 86-87.  In a July 2008 statement, the Veteran described his in-service accident that later led to a grant of service-connection for posttraumatic headaches.  However, he only generally described an injury to his "head" and stated he had been knocked unconscious.  He did not allege headaches and did not describe current symptoms that would have put the RO on notice that the Veteran wished to claim service connection for these symptoms.  In a December 9, 2009, opinion Dr. G.O.S. described the Veteran's residuals from the in-service accident and mentioned that the Veteran experiences headaches.  As Dr. G.O.S.'s opinion is not a record of a VA examination or treatment at a VA Medical Center, it cannot be the basis for an earlier effective date.  38 C.F.R. § 3.157(b)(1).  The Veteran did not assert a connection between his headaches and his in-service accident until many months after December 2009, and even after the June 1, 2010, effective date now assigned.  The mere presence of a medical record identifying symptoms associated with an in-service injury does not constitute a claim.  

There is no evidence of a formal or informal claim for entitlement to service connection for posttraumatic headaches prior to July 2010.  In the May 2013 rating decision granting the Veteran's claim for entitlement to service connection for posttraumatic headaches, the RO assigned the effective date of June 1, 2010, based on the date the Veteran's claim was received.  The Board finds no evidence of a claim received by VA on June 1, 2010.  However, as this inconsistency benefits the Veteran, any error on the part of the RO is not prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

Based on this record, no effective date earlier than June 1, 2010, is warranted for service connection of the Veteran's posttraumatic headaches.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Tinnitus

The Veteran seeks an effective date earlier than June 1, 2010, for the grant of service connection for tinnitus.  He has not put forth any specific contentions as to why he is entitled to an earlier effective date.  Following a review of the record, the Board finds that an earlier effective date is not warranted. 

As noted above, the Veteran must describe the nature of the disability he is seeking benefits for, such as by describing a body part or symptom of the disability.  Brokowski, 23 Vet. App. at 86-87.  In a July 2008 statement, the Veteran described his in-service accident that later led to a grant of service-connection for tinnitus.  However, he only generally described an injury to his "head" and stated he had been knocked unconscious.  He did not allege tinnitus or describe current symptoms that would have put the RO on notice that the Veteran wished to claim service connection for these symptoms.  

The Board finds no evidence of a formal or informal claim for tinnitus prior to June 1, 2010.  The Veteran did not assert that symptoms of his tinnitus were related to his in-service motor vehicle accident or otherwise notify the RO that he intended to claim as much.  The first mention of tinnitus comes from a September 2012 VA examination to assess the residuals of the Veteran's in-service TBI.  In the May 2013 rating decision granting the Veteran's claim for entitlement to service connection for tinnitus, the RO assigned the effective date of June 1, 2010, based on the date the Veteran's claim for entitlement to service connection for TBI residuals was received.  The Board finds no evidence of a claim received by VA on June 1, 2010.  However, as this inconsistency benefits the Veteran, any error on the part of the RO is not prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

Based on this record, no effective date earlier than June 1, 2010, is warranted for service connection of the Veteran's tinnitus.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Left Eye Disability

The Veteran seeks an effective date earlier than June 1, 2010, for the grant of service connection for the left eye disability.  He has not put forth any specific contentions as to why he is entitled to an earlier effective date.  Following a review of the record, the Board finds that an earlier effective date is not warranted. 

As noted above, the Veteran must describe the nature of the disability he is seeking benefits for, such as by describing a body part or symptom of the disability.  Brokowski, 23 Vet. App. at 86-87.  In a July 2008 statement, the Veteran described his in-service accident that later led to a grant of service-connection for the left eye disability.  However, he only generally described an injury to his "head" and stated he had been knocked unconscious.  He did not allege an eye injury or describe current symptoms that would have put the RO on notice that the Veteran wished to claim service connection for these symptoms.  

Instead, the first evidence of an eye injury came in a VA examination in September 2012.  There is no evidence of a formal or informal claim for entitlement to service connection for a left eye disability prior to this VA examination.  In the May 2013 rating decision granting the Veteran's claim for entitlement to service connection for a left eye disability, the RO assigned the effective date of June 1, 2010, based on the date the Veteran's claim for entitlement to service connection for TBI residuals was received.  The Board finds no evidence of a claim received by VA on June 1, 2010.  However, as this inconsistency benefits the Veteran, any error on the part of the RO is not prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

Based on this record, no effective date earlier than June 1, 2010, is warranted for service connection of the Veteran's left eye disability.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Erectile Dysfunction

The Veteran seeks an effective date earlier than February 21, 2011, for the grant of service connection for ED.  He has not put forth any specific contentions as to why he is entitled to an earlier effective date.  Following a review of the record, the Board finds that an earlier effective date is not warranted. 

As noted above, the Veteran must describe the nature of the disability he is seeking benefits for, such as by describing a body part or symptom of the disability.  Brokowski, 23 Vet. App. at 86-87.  In a January 20, 2011, statement, the Veteran described his in-service accident in detail and reported the symptoms he experiences.  He also mentioned that he suffers from ED.  However, the Veteran asserted no links between his ED and either his service-connected disabilities or his in-service accident.  Instead, he noted his diagnosis with ED, lamented what he viewed as inadequate care by VA, and described his treatment regimen.  This communication did not express the intent to apply for benefits for his ED as the Veteran asserted no connection between his ED and his service or service-connected disabilities.  Rodriguez, 189 F.3d at 1351.  Simply describing a current disability without asserting a relationship to service is insufficient evidence of an informal claim.  38 C.F.R. § 3.155(a).  In contrast, the Veteran's claim received by the RO on February 28, 2011, indicates an explicit desire to open claims for entitlement to service connection for ED based on direct service connection and secondary to a mental condition.  The Veteran's February 27, 2011, letter received by the RO March 7, 2011, specifically noted that a doctor had told him his ED was a byproduct of his PTSD.  

There is no evidence of a formal or informal claim for entitlement to service connection for ED prior to the claim received February 28, 2011.  In the May 2013 rating decision granting the Veteran's claim for entitlement to service connection for ED, the RO assigned the effective date of February 28, 2011, based on the date the Veteran's claim for entitlement to service connection for ED was received.  The Board finds no evidence to support an earlier effective date.  

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

Based on this record, no effective date earlier than February 28, 2011, is warranted for service connection of the Veteran's ED.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

SMC Based on Loss of Use of a Creative Organ

The Veteran seeks an effective date earlier than February 28, 2011, for SMC based on loss of use of a creative organ.  He has not put forth any specific contentions as to why he is entitled to an earlier effective date.

In this case, a May 2013 rating decision granted service connection for erectile dysfunction and SMC based on loss of use of a creative organ.  The issue of SMC based on loss of use of a creative organ was raised and granted by the RO sua sponte in its May 2013 rating decision.  Both claims were assigned effective dates of February 28, 2011, the date of claim for erectile dysfunction.

Based on the procedural history of this claim, the Board finds no support for an effective date for service connection for erectile dysfunction prior to February 28, 2011.  The date assigned by the RO was appropriate and in accordance with 38 C.F.R. § 3.400.  Although the Veteran may have demonstrated erectile dysfunction prior to February 28, 2011, VA cannot assign an effective date of an award of service connection based on the earliest medical evidence showing a causal connection to service; rather, it must assign the date that it received the application upon which service connection was eventually awarded.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Regarding the Veteran's claim for SMC, the Board emphasizes that SMC is compensation payable "in addition to the basic rate of compensation otherwise payable on the basis of degree of disability."  38 C.F.R. § 3.350(a).  It follows that SMC based on loss of use of a creative organ generally cannot precede the effective date of the grant of service connection for the underlying erectile disability.  As such, an effective date prior to February 28, 2011, for the grant of SMC for loss of use of a creative organ is not warranted.

Dependents' Education Assistance

Finally, the Veteran also appeals for an effective date prior to June 1, 2010, for the grant of eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A Chapter 35.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

In this case, the effective date for the award of DEA benefits assigned by the RO in the May 2013 rating decision is June 1, 2010.  The RO chose this date as it was the date the evidence showed the Veteran had a total service-connected disability permanent in nature.  It is unclear what disability the RO was identifying, as the Veteran did not appear to have one disability with a 100 percent rating, and instead had a combined disability rating of 100 percent as of this date.  Regardless, as this inconsistency benefits the Veteran, any error on the part of the RO is not prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Prior to this date, a total disability rating was not in effect for the Veteran's service-connected disabilities.  DEA benefits may not be awarded prior to the effective date of an award for a permanent and total disability rating.  38 U.S.C.A. §§ 3501, 3510.  Consequently, the Veteran is not entitled to an effective date earlier than June 1, 2010, for DEA benefits.

As the disposition of this claim is based on the law as applied to undisputed facts, the claim must be denied based on a lack of entitlement under the law and the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to an earlier effective date than June 1, 2010, for service connection for traumatic brain injury residuals with cognitive decline is denied. 

Entitlement to an earlier effective date than June 1, 2010, for service connection for posttraumatic stress disorder with major depressive disorder is denied.

Entitlement to an earlier effective date than June 1, 2010, for service connection for posttraumatic headaches associated with traumatic brain injury is denied.

Entitlement to an earlier effective date than June 1, 2010, for service connection for tinnitus associated with traumatic brain injury is denied. 

Entitlement to an earlier effective date than June 1, 2010, for service connection for bitemporal visual field defect of the left eye associated with traumatic brain injury is denied.  

Entitlement to an earlier effective date than February 28, 2011, for service connection for erectile dysfunction as secondary to the service-connected traumatic brain injury residuals is denied.

Entitlement to an earlier effective date than February 28, 2011, for entitlement to special monthly compensation based on loss of use is denied. 

Entitlement to an earlier effective date than June 1, 2010, for Dependents' Educational Assistance is denied. 


REMAND

Social Security Administration (SSA) Records

The Board finds that there are SSA records that potentially contain evidence pertinent to the claims or issues on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  Golz, 590 F.3d at 1317.  The Veteran asserted in an August 2012 statement that it was error for VA not to obtain and consider his SSA records.  

A letter dated February 2011 reflects that the Veteran is in receipt of Social Security disability benefits.  That letter provides no information on what disabilities and symptoms the SSA decision considered.  As the SSA records may contain statements and medical records regarding the history and symptomatology to help decide the claims or issues on appeal, the Board finds that a remand for SSA records is necessary.  Because these records may be pertinent to the Veteran's claims for entitlement to service connection and for increased disability ratings, remand is necessary for the Veteran's service connection and increased rating claims.  

Gynecomastia and Pituitary Gland Disorder

The Veteran asserts that he is entitled to service connection for gynecomastia and a pituitary gland disorder.  For instance, in a January 2011 statement the Veteran reported that Dr. P.M. told him that a severe blow to his head led to a pituitary gland abnormality that was the cause of tumors in his breast.  The Veteran reported that she prescribed him medication that he uses daily.  The treatment records indicate that the Veteran has had multiple surgeries to remove tumors from his breasts.  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  The Veteran's gynecomastia and pituitary gland claims were referenced in a September 2012 VA examination, but it does not appear that an opinion on the etiology of any disabilities was offered.  Further, follow-up with endocrinology was recommended for further investigation of abnormality.  Thus, on remand an opinion addressing the etiology of the Veteran's claimed pituitary gland disorder and gynecomastia should be obtained.  

Gastrointestinal Disability

The Veteran asserts that he is entitled to service connection for a gastrointestinal disability.  In his May 2010 claim the Veteran described his gastrointestinal disability as including gastroesophageal reflux disease (GERD), hiatal hernia, and irritable bowel syndrome.  To the March 2013 VA examiner, the Veteran described symptoms that included diarrhea, cramping, gas, acid reflux, and stomach aches.  Yet the VA examiner concluded that the Veteran experiences no signs or symptoms due to a stomach or duodenum condition and did not diagnose the Veteran with a disability.  The VA examiner opined that the Veteran's gastrointestinal disability is less likely as not proximately due to or the result of the Veteran's service-connected disability.  The VA examiner explained that the Veteran's reported chronic diarrhea started ten to twelve years prior and many years after his service, his complete blood count was normal, he did not show weight loss, there were no reports of diarrhea in the STRs, and treatment notes since April 2012 do not mention diarrhea or any type of gastrointestinal symptom.  Further, the VA examiner pointed out that no literature links diarrhea or heartburn to mental disorders and imaging of the Veteran's abdomen did not identify any abnormal pathologies.  

An addendum opinion is necessary to address inadequacies in the VA examiner's report.  First, the Veteran asserted direct service connection and secondary service connection, yet the VA examiner only provided an opinion addressing the Veteran's secondary service connection claim.  The VA examiner also said that the treatment notes since April 2012 do not mention any type of gastrointestinal symptom, yet December 2013 treatment notes indicate complaints from the Veteran of gastrointestinal symptoms.  It is also not clear why the VA examiner only reviewed treatment notes from April 2012 onwards.  Finally, the VA examiner's opinion relies heavily on this lack of evidence in treatment records.  Yet the Veteran reported that he uses over the counter medications and watches his diet.  The VA examiner did not address these potential reasons for the lack of treatment records in the March 2013 opinion.  

Sleep Disorder

The Veteran asserts he is entitled to service connection for a sleep disorder.  In an August 2011 letter Dr. W.K.R. opined that the Veteran suffers from a REM sleep behavior disorder.  Dr. W.K.R. noted that travel can worsen the Veteran's insomnia which can worsen the Veteran's REM sleep behavior disorder and lead to physical harm to self or others.  

An addendum opinion obtained in February 2013 addressed the Veteran's REM sleep disorder claim.  The VA examiner explained that sleep impairments are considered a symptom of PTSD not a separate diagnosis, but a REM sleep disorder diagnosis is a separate diagnosis made by a medical physician.  The Board notes that the VA examiner was a clinical psychologist.  The VA examiner concluded the opinion by noting that the Veteran's diagnosing physician could better opine on the etiology of the REM sleep disorder.  Another addendum was obtained in April 2013.  The VA examiner opined that the Veteran's REM sleep disorder is less likely than not secondary to the Veteran's service-connected TBI, but provided no rationale for this conclusion.  Further, neither examiner addressed the Veteran's contention that his sleep disorder is directly related to service.  

Posttraumatic Headaches

The Veteran claims entitlement to a higher disability rating for his posttraumatic headaches associated with TBI.  The Veteran described headaches four to five times per month to the September 2012 VA examiner.  The Veteran reported that these headaches are prostrating in nature for four to eight hours from two to three times per month.  However, in May 2013 the Veteran told his treating doctor that he may have an occasional headache.  As the evidence suggests an inconsistency between the VA examination of record and the Veteran's more recent reports of his symptoms, another VA examination is required.  

Left Knee and Right Knee

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to the Correia case, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion, in weight-bearing and nonweight-bearing conditions, and of the opposite joint.  Here, the September 2012 VA examiner did not perform all the required testing.  The September 2012 VA examiner did not report range of motion testing on active and passive range of motion or in weight-bearing and non-weight bearing conditions.  As such, another VA examination is necessary to either comply with 38 C.F.R. § 4.59 or to explain why such testing cannot be performed.  

TDIU Prior to June 1, 2010

The Veteran's representative noted in a March 2015 correspondence that the issue of entitlement to TDIU prior to June 1, 2010 had not been adjudicated by the RO.  However, the record reflects that the Veteran reported on his application for TDIU in March 2011 that he had been employed through January 2011.  Regardless, a claim for TDIU is considered part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Because the Veteran's increased rating claims on appeal include disability ratings with effective dates prior to June 1, 2010, the RO must adjudicate entitlement to TDIU prior to this date.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any pituitary gland disability and gynecomastia disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

(a) identify any currently diagnosed pituitary gland disability and any currently diagnosed breast disability;

(b) for each identified pituitary gland disability, provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent probability or more) that any pituitary gland disability was incurred in or aggravated during the Veteran's active service;

(c)  provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent probability or more) that any breast disability or gynecomastia disability was incurred in or aggravated during the Veteran's active service;  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any gastrointestinal disability.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

(a) identify all currently diagnosed gastrointestinal disability;

(b) for each identified gastrointestinal disability, provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent probability or more) that any gastrointestinal disability was incurred in or aggravated during the Veteran's active service.  The VA examiner should specifically address the symptoms the Veteran identified at the March 2013 VA examination and his assertions that he treats his symptoms with over-the-counter medication;

(c)  provide an opinion as to whether any diagnosed gastrointestinal disability is caused or aggravated by the Veteran's service-connected disabilities.  

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any sleep disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

(a) identify all currently sleep disorders, and specifically address whether any diagnosis is a distinct disability or a symptom of the Veteran's mental health disorders;

(b) for each diagnosed sleep disorder, provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent probability or more) that any sleep disorder was incurred in or aggravated during the Veteran's active service.

(c)  provide an opinion as to whether any diagnosed sleep disorder is caused or aggravated by the Veteran's service-connected disabilities, including PTSD.  

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected posttraumatic headaches.   The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should describe all manifestations and symptoms of the service-connected posttraumatic headaches.  The examiner should assess the severity, frequency, and duration of the headaches.  Specifically, the examiner should indicate whether the Veteran experiences prostrating attacks or similar debilitating episodes and, if so, the length of such attacks and the frequency with which they occur.

7.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current severity of the service-connected right knee and left knee disabilities.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

(a)  A thorough orthopedic examination of the right and left knees should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knee.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional knee range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's knee disabilities results in instability in the knee, and if so, whether the instability is slight, moderate, or severe.

8.  After the above development has been completed, readjudicate the Veteran's claims, including entitlement to a TDIU prior to June 1, 2010.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


